DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
This Office Action is in response to the amendment filed on 06/14/22.  Examiner acknowledged that claims 1-20 are pending.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,069,956. Although the claims at issue are not identical, they are not patentably distinct from each other because Pat. No. ‘956 discloses the essential components and features of the components that perform the limitation claimed in the instant application.
Instant Application
Pat. No. 11,069,956
1 (Currently Amended) An electronic device comprising: 
a housing including: a first plate, a second plate facing away from the first plate, and a side member surrounding a space between the first plate and the second plate; 

a first printed circuit board (PCB) disposed in the housing; 
an antenna structure disposed in the housing, and including: a second printed circuit board including: a first surface facing in a first direction, a second surface facing away from the first surface, and at least one conductive region between the first surface and the second surface, and an antenna array formed at-on at least a portion of the second printed circuit board; 



a first wireless communication circuit electrically connected to the antenna array and configured to transmit and/or receive a first signal having a frequency between 6 GHz and 100 GHz; and 




a second wireless communication circuit electrically connected to the at least one conductive region and configured to transmit and/or receive a second signal having a frequency between 400 MHz and 6 GHz, wherein the at least one conductive region is configured with a ground of the antenna array for the first signal and a radiating element for the second signal
16. An electronic device comprising: 
a housing including: a first plate, a second plate facing away from the first plate, and a side member surrounding a space between the first plate and the second plate; 

a first printed circuit board (PCB) disposed in the housing; and 
a 5G antenna module including: an antenna structure disposed in the housing, a second printed circuit board including a first surface facing in a first direction, a second surface facing away from the first surface, at least one conductive region between the first surface and the second surface, an antenna array formed at least a portion of the second printed circuit board, the at least one conductive region operating as a ground with respect to the antenna array, and 

a first wireless communication circuit electrically connected to the antenna array and configured to transmit and/or receive a first signal having a frequency between 6 GHz and 100 GHz, the first wireless communication circuit configured to feed a power to the antenna array to communicate through a millimeter wave signal, wherein the first printed circuit board (PCB) includes: 

a second wireless communication circuit electrically connected to the at least one conductive region and configured to transmit and/or receive a second signal having a frequency between 400 MHz and 6 GHz, and a ground region, and wherein the second wireless communication circuit is configured to: feed the power to an electrical path at least including the at least one conductive region, and transmit or receive a signal in a different frequency band different from a frequency band of the millimeter wave signal based on the electrical path supplied with the power and the ground region.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Henry Luong/Primary Examiner, Art Unit 2844